COUNTY OFFICERS — STATUTORY SALARY The increase to basic salary provided in 19 O.S. 180.63 [19-180.63] (1969) cannot be added to the minimum salary provided by 19 O.S. 180.64A [19-180.64A] (1969) to arrive at the statutory salary for county officers.  The Attorney General has had under consideration your request for our opinion dated February 2, 1970, wherein you state: "There seems to be some confusion about the application of the provisions of 19 O.S. 180.63 [19-180.63] (1969) and 19 O.S. 180.64A [19-180.64A] (1969). The former provides for an increase to basic salaries which were established by a statute, 19 O.S. 180.62 [19-180.62] (1961), which has now been repealed . . . . We have operated on the theory that the increases to basic salary (180.62) should be added to the minimum salary (180.64A)." In connection with these facts you ask: "Does 19 O.S. 180.64A [19-180.64A] (1969) establish the absolute salary of county officers in Oklahoma or should the increases based on net valuation and population which are provided in 19 O.S. 180.63 [19-180.63] (1969) be added thereto?" In the first place your attention is directed to O.S.L. 1969, Chap. 14, 1, which repeals only sub-paragraph (g) of 19 O.S. 180.62 [19-180.62] (1961), rather than all of Section 180.62 as assumed by you in your factual statement set out above. Section 180.62, less sub-paragraph (g), is still the law in Oklahoma and contains the basic salary schedule for all county officers.  19 O.S. 180.63 [19-180.63] (1969) provides for increases to basic salary in the following language: "In every county in this state the salary of each county officer named in groups "A" and "B" shall be increased from the applicable basic salary named in 19 O.S. 180.62 [19-180.62] of this Title, for net valuation or serviceability, according to the following scale: A. To said basic salary, add (1) the product of Forty Dollars ($40.00) times each One Million Dollars ($1,000,000.00) net valuation, or major fraction thereof, until a net valuation of Seventy-Five Million Dollars ($75,000,000.00) is reached; thereafter add (2) the product of Forty Dollars ($40.00) times each additional Five Million Dollars ($5,000,000.00) net valuation, or major fraction thereof.  B. And also the salary of each county officer shall be additionally increased from the basic salary named in 19 O.S. 180.62 [19-180.62], and the additions thereto heretofore provided in this section, for population or service-load according to the following scale: (1) the product of Five Dollars ($5.00) times each one thousand (1,000) population, or major fraction thereof, until a population of seventy-five thousand (75,000) is reached; thereafter (2) the product of Five Dollars ($5.00) times each additional five thousand (5,000) population, or major fraction thereof, until a population of one hundred and fifty thousand (150,000) is reached; thereafter add (3) the product of Five Dollars ($5.00) times each additional ten thousand (10,000) population, or major fraction thereof." 19 O.S. 180.64A [19-180.64A] (1969) sets up a schedule of minimum salaries for county officers and provides in part: "Provisions of this act are in addition to any or all other statutory salary provisions for county officers. In every county having a net valuation of . . . The minimum salary . . . shall be ." In our Opinion No. 65-335 we said: "H. B. 1044 (19 O.S. 180.64A [19-180.64A] (1969)) by its express terms relates only to the fixing of minimum salaries and does — not amend or supersede existing statutes relating to basic salaries (19 O.S. 180.62 [19-180.62] (1961)) and service load or other increases thereto (19 O.S. 180.63 [19-180.63] (1969))." It is the opinion of the Attorney General your question should be answered as follows: Title 19 O.S. 180.64A [19-180.64A] (1969) does not establish the absolute salary of county officers except when such salary, as computed from the statute providing basic salaries (19 O.S. 180.62 [19-180.62] (1961)) and the statute providing for increases to basic salaries (19 O.S. 180.63 [19-180.63]), is less than the minimum salary set out for officers of a county under the provisions of 19 O.S. 180.64A [19-180.64A] (1969). Conversely, if the minimum salary provided by 19 O.S. 180.64A [19-180.64A] (1969) is less than the basic salary and additions to basic salary as provided by 19 O.S. 180.62 [19-180.62] (1961) and 19 O.S. 180.63 [19-180.63] (1969), county officers are entitled to the computed salary rather than the minimum. In no event can the increase to basic salary provided in 19 O.S. 180.63 [19-180.63] (1969) be added to the minimum salary provided by 19 O.S. 180.64A [19-180.64A] (1969). If the county officers' salaries in McCurtain County have been computed by adding the increase to basic salary provided by Section 180.63, supra, to the minimum salary as set out in Section 180.64A, supra, such salaries should be immediately reduced in conformity herewith and all county officers should be required to repay all salary heretofore received contrary to law.  (W. J. Monroe) ** SEE: OPINION NO. 71-251 (1971) **